Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations first observation point information acquisition unit, second observation point information acquisition unit, deflection waveform calculation unit, moving object deflection waveform calculation unit, (see claim 13) and observation device (see claim 1, 13, 15) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” or “device” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-15 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that there appears to be no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: first observation point information acquisition unit, second observation point information acquisition unit, deflection waveform calculation unit, moving object deflection waveform calculation unit. Specifically, while block diagrams are provided there is no disclosure as to whether these units are purely in hardware, software, or some combination. Furthermore, the block diagrams simply show "boxes" as each unit and fail to clarify this. 
A review of the specification shows the following structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: sensor (ref 21). 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Due to the 112 f interpretation above the claimed “units” lack written description, as no structure has been provided to perform the steps of these units.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims **** are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “first observation point information acquisition unit”, “second observation point information acquisition unit”, “deflection waveform calculation unit”, and “moving object deflection waveform calculation unit” (see claim 13) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claims 13 and 14 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-7, 9-10 and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to a method, which would fall into a statutory category of invention. However, the claim is directed to steps for acquiring first and second observation point information, calculating a deflection waveform, and calculating a moving object deflection waveform. The calculation steps are taken under step 2a prong 1 to be mathematical concepts, specifically calculations, which are reciting a judicial exception and are therefore patent ineligible. Under step 2a prong 2 the claims fail to integrate the judicial exception into a practical application, as there is no use of the determined waveform claimed. 
Further, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2b because the acquisition steps are claimed in
a manner to be no more than reading data files, which has been regularly determined by the courts to not be significantly more than the mathematics itself.
Dependent claims 2, 4-7, 9-10 fail to disclose limitations amounting to significantly more than the judicial exception of claim 1, as they further define the data type or mathematics and are therefore also directed to the same exceptions. The examiner notes that the limitations of claims 3, 8, 11 and 12 integrate the judicial exception of claim 1 into a practical application and therefore are not rejected under 35 U.S.C. 101.
Claim 13 is directed to a device, which would fall into a statutory category of invention. However, the claim is directed to units to perform steps of the claim is directed to steps for acquiring first and second observation point information, calculating a deflection waveform, and calculating a moving object deflection waveform. The calculation steps are taken under step 2a prong 1 to be mathematical concepts, specifically calculations, which are reciting a judicial exception and are therefore patent ineligible. Under step 2a prong 2 the claims fail to integrate the judicial exception into a practical application, as there is no use of the determined waveform claimed. 
Further, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2b because the acquisition steps are claimed in
a manner to be no more than reading data files, which has been regularly determined by the courts to not be significantly more than the mathematics itself. Also, the implementation of the method on a generic computer (here described as units) has routinely been determined by the courts to not be significantly more than the judicial exception.
Dependent claim 14 fails to disclose limitations amounting to significantly more than the judicial exception of claim 13, as it further defines the data type or mathematics and therefore is also directed to the same exception.
Claim 15 is directed to a non-transitory computer readable medium, which would fall into a statutory category of invention. However, However, the claim is directed to steps for acquiring first and second observation point information, calculating a deflection waveform, and calculating a moving object deflection waveform. The calculation steps are taken under step 2a prong 1 to be mathematical concepts, specifically calculations, which are reciting a judicial exception and are therefore patent ineligible. Under step 2a prong 2 the claims fail to integrate the judicial exception into a practical application, as there is no use of the determined waveform claimed. 
Further, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2b because the acquisition steps are claimed in
a manner to be no more than reading data files, which has been regularly determined by the courts to not be significantly more than the mathematics itself. Also, the implementation of the method on a generic computer has routinely been determined by the courts to not be significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ohta (US 2017/0038307).
Regarding claim 1: Ohta discloses a measurement method comprising: 
a first observation point information acquisition step of acquiring, based on observation information obtained by an observation device that observes, among a first observation point and a second observation point which are arranged along a first direction in which a moving object moves on a structure, the first observation point (Ohta abstract, paragraph 0014 where data at “at least two” points is required), first observation point information including a time point when each of a plurality of parts of the moving object passes the first observation point and a physical quantity which is a response to an action of each of the plurality of parts on the first observation point (Ohta paragraph 0169-0170); 
a second observation point information acquisition step of acquiring, based on observation information obtained by an observation device that observes the second observation point (Ohta abstract, paragraph 0014 where data at “at least two” points is required), second observation point information including a time point when the plurality of parts passes the second observation point and a physical quantity which is a response to an action of each of the plurality of parts on the second observation point (Ohta paragraph 0169-0170); 
a deflection waveform calculation step of calculating, based on the first observation point information, the second observation point information, a predetermined coefficient (Ohta paragraph 0199, 0210), and an approximate expression of deflection of the structure, a deflection waveform of the structure generated by each of the plurality of parts (Ohta paragraph 0030, fig 8, paragraph 0066-0068, 0071); and 
a moving object deflection waveform calculation step of calculating a deflection waveform of the structure generated by the moving object by adding the deflection waveform of the structure generated by each of the plurality of parts and calculated in the deflection waveform calculation step (Ohta paragraph 0082, 0134, 0150, 0169-0170).
Regarding claim 2: Ohta discloses the limitations of claim 1 as described above. Ohta also discloses the first observation point is set at a first end portion of the structure, and the second observation point is set at a second end portion of the structure different from the first end portion (Ohta abstract, paragraph 0014 where data at “at least two” points is required).
Regarding claim 3: Ohta discloses the limitations of claim 1 as described above. Ohta also discloses the moving object is a railroad vehicle, an automobile, a tram, a construction vehicle, or a military vehicle, and the plurality of parts are axles or wheels (Ohta paragraph 0169-0170).
Regarding claim 8: Ohta discloses the limitations of claim 1 as described above. Ohta also discloses the structure is a superstructure of a bridge, the superstructure is a structure across any one of a bridge abutment and a bridge pier adjacent to each other, two adjacent bridge abutments, or two adjacent bridge piers, both end portions of the superstructure are located at positions of the bridge abutment and the bridge pier adjacent to each other, at positions of the two adjacent bridge abutments, or at positions of the two adjacent bridge piers, and the bridge is a road bridge or a railway bridge (Ohta paragraph 0003, 0056).
Regarding claim 9: Ohta discloses the limitations of claim 1 as described above. Ohta also discloses the predetermined coefficient is a coefficient of a function that approximates a correlation between a deflection of a portion of the structure between the first observation point and the second observation point and a displacement of the portion of the structure or a load applied to the portion of the structure (Ohta paragraph 0199).
Regarding claim 10: Ohta discloses the limitations of claim 1 as described above. Ohta also discloses the observation device that observes the first observation point and the observation device that observes the second observation point are acceleration sensors (Ohta paragraph 0082).
Regarding claim 11: Ohta discloses the limitations of claim 1 as described above. Ohta also discloses the observation device that observes the first observation point and the observation device that observes the second observation point are impact sensors (Ohta paragraph 0198), microphones, strain gauges (Ohta paragraph 0085), or load cells (Ohta paragraph 0104, 0196, 0198).
Regarding claim 12: Ohta discloses the limitations of claim 1 as described above. Ohta also discloses the structure is a structure in which bridge weigh in motion (BWIM) functions (Ohta paragraph 0169-0170).
Regarding claim 13: Claim 13 discloses “units” to perform the method of claim 1. Therefore, the claim is rejected under the same grounds as claim 1 above.
Regarding claim 14: Ohta discloses the limitations of claim 13 as described above. Ohta also discloses the observation device that observes the first observation point; and the observation device that observes the second observation point (Ohta abstract, paragraph 0014 where data at “at least two” points is required).
Regarding claim 15: Claim 15 discloses a non-transitory computer readable medium to perform the method of claim 1. Therefore, the claim is rejected under the same grounds as claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta in view of Hay (US 2016/0171309).
Regarding claim 4: Ohta discloses the limitations of claim 1 as described above. Ohta does not explicitly discloses the approximate expression of deflection of the structure is an expression normalized by a maximum amplitude of deflection at a central position between the first observation point and the second observation point.
Hay discloses a method for structural analysis in which a normalization of a model is explicitly disclosed (Hay paragraph 0146). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include normalizations, such as in Hay, in the invention of Ohta in order to ensure that the motions are true (Hay paragraph 0146).
Regarding claim 5: Ohta discloses the limitations of claim 1 as described above. Ohta does not explicitly disclose the approximate expression of deflection of the structure is an expression based on a structural model of the structure.
Hay discloses a method for structural analysis in which a normalization of a model is explicitly disclosed (Hay paragraph 0146). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include model, such as in Hay, in the invention of Ohta in order to ensure that the motions are true (Hay paragraph 0146).
Regarding claim 6: Ohta discloses the limitations of claim 5 as described above. Hay also discloses the structural model is a simple beam that supports both ends (Hay paragraph 0004, fig 1).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta in view of Cella (US 2019/0025813).
Regarding claim 7: Ohta discloses the limitations of claim 1 as described above. Ohta does not explicitly discloses the approximate expression of deflection of the structure is an expression of a sinusoidal half-wave waveform.
Cella discloses signal evaluation whether sinusoidal behavior in peaks to do waveform analysis (paragraph 0441).
 It would have been obvious to one of ordinary skill in the art at the time of filing to include sinusoidal analysis, such as in Cella, in the invention of Ohta in order to establish detection values (paragraph 0441). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO892, and specifically: Kobayashi (US 2017/0098127): which discloses use of acceleration and other measurements to determine structural movement. Zhang (US 10620085): which discloses a bridge inspection through impact vibration analysis
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555. The examiner can normally be reached M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE E BLOSS/Primary Examiner, Art Unit 2896